         Case 2:20-cv-04865-NIQA Document 7 Filed 11/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY GARDNER                                  :
    Plaintiff                                    :
                                                 :
        v.                                       :       CIVIL ACTION NO. 20-CV-4865
                                                 :
CITY OF PHILADELPHIA, et al.,                    :
     Defendants                                  :

                                            ORDER

        AND NOW, this 23rd day of November, 2020, upon consideration of Anthony Gardner’s

Motion to Proceed In Forma Pauperis (ECF No. 4), Prisoner Trust Fund Account Statement (ECF

No. 5), and pro se Complaint (ECF No. 1), it is hereby ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Anthony Gardner, # CS6493, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Dallas or other appropriate official to assess an initial filing fee of 20% of

the greater of (a) the average monthly deposits to Gardner’s inmate account; or (b) the average

monthly balance in Gardner’s inmate account for the six-month period immediately preceding

the filing of this case. The Superintendent or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Gardner’s inmate

trust fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Gardner’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
        Case 2:20-cv-04865-NIQA Document 7 Filed 11/23/20 Page 2 of 2




       3.        The Clerk of Court is directed to SEND a copy of this Order to the Superintendent

of SCI-Dallas.

       4.        The Complaint is DEEMED filed.

       5.        Gardner’s Complaint is DISMISSED, in part, with prejudice and, in part,

without prejudice, as follows:

                 a. Gardner’s claim under the Thirteenth Amendment is DISMISSED, with

                    prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                 b. All other claims are DISMISSED, without prejudice, pursuant to 28 U.S.C.

                    § 1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The

                    dismissal of claims due to the Heck bar is without prejudice to Gardner filing

                    a new case only in the event his underlying conviction is reversed, vacated, or

                    otherwise invalidated.

       6.        The Clerk of Court is directed to mark this matter CLOSED.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
